[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                                                               FILED
                                                      U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                            APR 25, 2006
                              No. 05-13469
                                                         THOMAS K. KAHN
                                                              CLERK

                 D. C. Docket No. 01-00014 CV-CAR-3

ROBERT A. JOHNS,

                                                    Plaintiff-Appellant,

                                 versus

REXAM MEDICAL PACKAGING, INC.,

                                                    Defendant-Appellee.



               Appeal from the United States District Court
                   for the Middle District of Georgia


                            (April 25, 2006)

Before DUBINA, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:
      In this diversity case applying Illinois law to a contract to produce clear

plastic bags for growing mushrooms, Appellant Robert A. Johns (“Johns”) appeals

the district court’s order granting judgment as a matter of law in favor of Appellee

Rexam Medical Packaging, Inc. (“Rexam”) after a jury returned a verdict in favor

of Johns and awarded him $500,000 for breach of implied covenant of good faith

and fair dealing.

      After reviewing the record, reading the parties’ briefs and having the benefit

of oral argument, we conclude that there is not even a scintilla of evidence to

support Johns’s claims.

      Accordingly, we affirm the district court’s grant of judgment as a matter of

law based on its well-reasoned order filed on June 1, 2005.

      AFFIRMED.




                                          2